
	
		I
		112th CONGRESS
		2d Session
		H. R. 6468
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Markey (for
			 himself, Mr. Blumenauer, and
			 Mr. Pascrell) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that tar sands are crude oil for purposes of the Federal excise tax on
		  petroleum.
	
	
		1.Clarification of tar sands as
			 crude oil for excise tax purposes
			(a)In
			 generalParagraph (1) of
			 section 4612(a) of the Internal Revenue Code of 1986 is amended by striking
			 and natural gasoline and inserting , natural gasoline,
			 and tar sands.
			(b)Effective
			 dateThe amendment made by this section shall take effect on
			 January 1, 2013.
			
